Case 3:18-cv-11405-BRM-DEA Document 15 Filed 10/04/19 Page 1 of 1 PageID: 870




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

NECTALIER GONZALEZ, III,                                    Docket No.: 3:18-cv-11405-BRM-DEA
             (Plaintiff)
             v.                                             Judge: Brian R. Martinotti
WELLS FARGO HOME MORTGAGE ,
A DIVISION OF WELLS FARGO                                   Notice of Appeal to the
BANK, N.A.                                                  U.S. Court of Appeals for the Third
                                                            Circuit
             (Defendant)


      Notice is hereby given that       Plaintiff, Nectalier Gonzalez, III
                                                    (Named Party)
      appeals to the United States Court of Appeals for the Third Circuit from

      [ ] Judgment, [X] Order, [ ] Other
                                                     (Specify)
      of the United States District Court, District of New Jersey, entered in this action on

        September 4, 2019                     .
      (Date)



Dated: 10/04/2019                                      /s/ Joseph A. Chang, Esq.
                                                    Appellant (Attorney for Appellant)

                                                     951 Madison Avenue
                                                    Street

                                                     Paterson, New Jersey 070501
                                                    City, State, Zip

                                                      973-925-2525
                                                    Telephone
